Exhibit Wynn Resorts, Limited Reports First Quarter Results LAS VEGAS, May 5, 2009 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the first quarter ended March 31, 2009. Net revenues for the first quarter of 2009 were $740.0 million, compared to $778.7 million in the first quarter of 2008. The revenue decline was driven primarily by 8.7% lower revenues at Wynn Macau. Consolidated adjusted property EBITDA (1) decreased 19.9% to $158.5 million for the first quarter of 2009, compared to $197.8 million in the first quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net loss for the quarter was $33.8 million, or ($0.30) per diluted share, compared to net income of $46.7 million, or $0.41 per diluted share in 2008.Adjusted net loss in the first quarter of 2009 was $30.1 million, or ($0.27) per diluted share (adjusted EPS)(2) compared to an adjusted net income of $78.2 million, or $0.69 per diluted share in the first quarter of 2008. Las Vegas First Quarter Results Our results of operations for the periods presented are not comparable as the three months ended March 31, 2009 includes Encore at Wynn Las Vegas, which opened on December 22, 2008. The prior year quarter includes only Wynn Las Vegas. For the quarter ended March 31, 2009, our Las Vegas operations generated adjusted property
